Citation Nr: 0521074	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-38 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
dysentery.

2.  Entitlement to service connection for residuals of colon 
cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty for over twenty years, 
culminating in his retirement in February 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in September 2004 
and a substantive appeal was received in November 2004.  The 
veteran testified at a Board videoconference hearing in June 
2005.  The Board notes that at the hearing the veteran 
clarified that he was not raising a claim for entitlement to 
service connection for colon cancer based on exposure to 
Agent Orange.

The issue of entitlement to service connection for colon 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Any dysentery noted during the veteran's active duty service 
was acute in nature and resolved without leaving chronic 
disability.


CONCLUSION OF LAW

A chronic dysentery disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The February 2003 VA 
letter, issued prior to the appealed rating decision, 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the letter implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the veteran has been afforded a VA examination, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The Board also finds that no additional pertinent 
evidence has been identified by the veteran, and that no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he was 
diagnosed with amoebic dysentery in 1959.  Subsequent to this 
incident, the veteran's service medical records show no 
incidents of gastrointestinal disease.  In fact, the 
veteran's April 1961 annual physical examination report shows 
that the veteran expressly denied indigestion, stomach, or 
intestinal problems and none were found on examination.  The 
examiner noted the 1959 incident of amoebic dysentery and 
stated that the veteran was cured from the disease with no 
sequelae.  Additionally, the veteran's remaining annual 
examinations during service, including his February 1971 
retirement examination, show that on examination, the 
veteran's abdomen, viscera, anus, and rectum were all 
clinically normal.

The veteran underwent a VA examination in August 2003.  The 
examination report shows that the examining physician 
reviewed the veteran's service medical records and noted the 
1959 diagnosis of amoebic dysentery.  She stated that the 
subsequent 11 years of the veteran's military career were 
uneventful from a gastrointestinal standpoint and that she 
did not believe that the veteran had any residuals from the 
dysentery noted in 1959.

In short, the record demonstrates that the veteran suffered 
from amoebic dysentery during active duty service in 1959.  
However, this incident of dysentery appears to have been 
acute in nature and to have resolved without residual 
disability as the veteran's service medical records do not 
reflect any additional gastrointestinal problems related to 
dysentery subsequent to 1959.  Additionally, post-service 
medical records show no treatment for dysentery or related 
gastrointestinal problems for many years after discharge from 
service.  Finally, the August 2003 examination report notes 
that the examiner felt that the veteran did not have any 
residuals from his amoebic dysentery.  There are no contrary 
medical opinions of record.  As such, the record does not 
demonstrate that the veteran currently suffers from residuals 
of dysentery.  Service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, entitlement to service 
connection for residuals of amoebic dysentery is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for residuals of dysentery 
is not warranted.  To this extent, the appeal is denied.


REMAND

The veteran's essential contention regarding his colon cancer 
is that it is etiologically related to the dysentery noted in 
service in 1959.  Unfortunately, 
the August 2003 examination report does not address the 
salient issue of whether it is at least as likely as not that 
the veteran's current colon cancer is directly etiologically 
related to his dysentery noted in service in 1959.  Rather, 
the examiner merely noted that that "colon cancer is not one 
of the Agent Orange-related conditions."  This matter 
warrants further consideration upon examination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for an examination for the purpose of 
ascertaining the etiology of any current 
colon cancer.  The claims file must be 
made available to the examiner and 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated special testing.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether the veteran's 
current colon cancer, or residuals of 
colon cancer, are at least as likely as 
not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active duty service, including 
the incident of amoebic dysentery noted 
in 1959.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


